
	

114 S2670 IS: Micro Drone Safety and Innovation Act of 2016
U.S. Senate
2016-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2670
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2016
			Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To provide for the operation of micro unmanned aircraft systems.
	
	
		1.Short title
 This Act may be cited as the Micro Drone Safety and Innovation Act of 2016.
		2.Operation of micro unmanned aircraft systems
 (a)In generalSubtitle B of title III of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) is amended by adding at the end the following:
				
					337.Special rule for micro unmanned aircraft systems
						(a)Requirements for operation of micro unmanned aircraft systems
 (1)In generalA micro unmanned aircraft system and the operator of that system shall qualify for the exemptions described under subsections (b), (c), and (d) if the system is operated—
 (A)at an altitude of less than 400 feet above ground level; (B)at an airspeed not greater than 40 knots;
 (C)within the visual line of sight of the operator; (D)during the hours between sunrise and sunset; and
 (E)except as provided in paragraph (2), not less than 5 statute miles from the geographic center of an airport with an operational air traffic control tower or an airport denoted on a current aeronautical chart published by the Federal Aviation Administration.
 (2)Operation within 5 statute miles of an airportA micro unmanned aircraft system may be operated within 5 statute miles of an airport described in paragraph (1)(E) if, before the micro unmanned aircraft system is operated within 5 statute miles of the airport, the operator of the micro unmanned aircraft system—
 (A)provides notice to the airport operator; and (B)in the case of an airport with an operational air traffic control tower, receives approval from the air traffic control tower.
 (b)Exemptions for operators of micro unmanned aircraft systemsNotwithstanding sections 44703 and 44711 of title 49, United States Code, part 61 of title 14, Code of Federal Regulations, or any other provision of a statute, rule, or regulation relating to airman certification, any person may operate a micro unmanned aircraft system in accordance with subsection (a) without being required—
 (1)to pass any aeronautical knowledge test; (2)to meet any age or experience requirement; or
 (3)to obtain an airman certificate or medical certificate. (c)Exemption from airworthiness standardsNotwithstanding any provision of chapter 447 of title 49, United States Code, or any other provision of a statute, rule, or regulation relating to certification of aircraft or aircraft parts or equipment, a micro unmanned aircraft system operated in accordance with subsection (a) and component parts and equipment for that system shall not be required to meet airworthiness certification standards or to obtain an airworthiness certificate.
						(d)Exemptions from operational regulations
 (1)Part 91 regulationsSections 91.7(a), 91.119(c), 91.121, 91.151(a)(1), 91.405(a), and 91.407(a)(1), paragraphs (1) and (2) of section 91.409(a), and subsections (a) and (b) of section 91.417 of title 14, Code of Federal Regulations, shall not apply with respect to the operation of a micro unmanned aircraft system in accordance with subsection (a).
 (2)Certificate of waiver or authorizationA micro unmanned aircraft system operated in accordance with subsection (a) may be operated by any person without a certificate of authorization or waiver from the Federal Aviation Administration.
 (3)Future regulationsA micro unmanned aircraft system operated in accordance with subsection (a), and the operator of such a system, shall be exempt from any additional requirements that may be prescribed pursuant to this subtitle after the date of the enactment of the Micro Drone Safety and Innovation Act of 2016.
 (e)Alternative regulationsInstead of being operated in accordance with subsection (a), a micro unmanned aircraft may be operated pursuant to any form of authorization, operational rules, or exemptions pertaining to unmanned aircraft systems prescribed by the Administrator, except that a micro unmanned aircraft and its operator shall be exempt from any requirement for an airman certificate or medical certificate.
 (f)Micro unmanned aircraft system definedIn this section, the term micro unmanned aircraft system means an unmanned aircraft system the aircraft component of which weighs not more than 4.4 pounds, including payload..
 (b)Clerical amendmentThe table of contents for the FAA Modernization and Reform Act of 2012 is amended by inserting after the item relating to section 336 the following:
				Sec. 337. Operation of micro unmanned aircraft systems..
			
